COURT OF APPEALS OF VIRGINIA

Present: Judges Elder, Beales and Senior Judge Annunziata


ANA RUTH ARAUJO DEACEVEDO
                                                                  MEMORANDUM OPINION *
v.     Record No. 2465-11-4                                           PER CURIAM
                                                                      MAY 8, 2012
HEALTHCARE SERVICE GROUP, INC. AND
 ZURICH AMERICAN INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Ana Ruth Araujo DeAcevedo, pro se, on brief).

                 (Dana L. Plunkett; Midkiff, Muncie, and Ross, P.C., on brief), for
                 appellees.


       Ana Ruth Araujo DeAcevedo appeals a decision of the Workers’ Compensation

Commission finding that appellant failed to carry her burden of proving a change in her

condition, the need for any surgery, or any additional disability resulting from the accident. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. 1 Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

DeAcevedo v. Healthcare Service Grp., Inc., VWC File No. 2376115 (Nov. 9, 2011). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
           On February 29, 2012, appellees filed a motion to dismiss, arguing that appellant failed
to file timely her opening brief. Appellant filed a response in objection thereto. Appellant’s
opening brief was due February 21, 2012. Appellant filed an opening brief on February 17, 2012
and an amended brief on February 28, 2012. Neither brief complied with Rules 5A:4, 5A:20,
and 5A:24. Considering our ruling herein, the motion to dismiss is denied.